The motion for new trial in this case was overruled on October 7, 1944. The assignment of errors and transcript of the record was filed on January 6, 1945. On February 6, 1945, the appellant's briefs were filed. No extension of time for the filing of either was granted, nor was any petition for extension of time filed.
Under Rule 2-2 of the Supreme Court, 1943 Revision, the filing of the assignment of errors and transcript came too late. Under Rule 2-15 the filing of appellant's briefs came too late.
Appellant seeks to meet the situation by a showing that the assignment of errors and transcript of the record was deposited in the mail, addressed to the Clerk of this court, postage prepaid, within the 90 day period, and the briefs were addressed to the Clerk of *Page 536 
this court and registered with the express company within the 30 day period.
It is not enough that papers intended for filing be deposited in the mail or with the express company within the time limited for their filing. The rules require that they be deposited in the office of the Clerk of this court within the time limited. The appeal must, therefore, be dismissed.
NOTE. — Reported in 60 N.E.2d 536.